                                                  Lc-\- n County Sheriffs Depart ,,nt
          1
       ORt #: WV0230fi)0

ReponType: l,lasior Nam€ lnd€x Report
                                                                                   300
                                                                            Stratton St#209
Name: FIELDS, JAY JAMES                                                     Logan WV,25601
                                                                              30+792{s90


                                                                             Person lnb.
        s.s.N.:lII                                   Ethinicity:                                 Gomplexion:                           Facial Hair:
           Age: 35                                     Height 5-04                               Appearance:                            Hair Type:
   !   D. O. B.: 612111982                             Weight i50                                      Build:                         Hair Length:
    Gender: M                                   Place of Birth:                                     Glasses:                            Hair Style:
 Deceased?: No                          DNA Stored Location:                                       Eye Color: BLUE                     Hair Color:
         Race: WHITE              Fingerprint Classifi cation:

                                                                               Addresses

                     [t cunent
HC 72 BOX 2188, GILBERT          VV1/   25621




                                                                            Person Photos




  Jay ffolds.png




                                                                             License lnfo.
                                                                                   DRIVING

 State           Lhense #                              Restricnftrns                   Expiralix                      Creatsd lnb.
   WV             F111782                                                                                              - LILLY, ZACHARY - 02t23t201800:11
Class


                                                                         Person Associations
  Associate Name                                                   Assocbts Role                                Creoted lnio.
  LILLY, ZACHARY T                                                 STRANGER                                     FILE CLERK - MARCUM, PAM| - 2011-12-20 10:27 :23.681r



              lnformatkm                                                                                        Creat€d lnto.
  Armed and Dangerous                                                                                           - LILLY, ZACHARY - 02l23l2O18OO:11
  Escape Risk                                                                                                   - LILLY, ZACHARY -02J23l2018 00:11
  Known to Abuse Drugs                                                                                          - LILLY, ZACHARY - 0223t2418O0:11




                                                                                                                                     Exhibit B
                                                                               Page   1   of 3
tdrtn
                                                             County Sheriffs Deparr ^.lnt
     9BL* wv023000
R6pon Typo:   ll.dlr   t{Emo   lnib   ftsron
                                                   Lc ln
                                                                             300
                                                                      Slrattm St # 209
Name: FIELDS, JAY JAMES                                               Logan WV,25601
                                                                       301-792{590




                                                                           Cases


  Caa    *       17-11U-124-@2                 C€ll Typs:                                    oate   R€po.t€d:   1l/3/2017 15:00   Confdential?:
  DispGltioo;

  Coun Dbposilon;

  Crim€s
  Codo S€crbn          60A-4-401 (c)
  Doscrl6lon:          DRUGS.POSS OF CONTROLLED SUBSTANCE

  Cods S€clbo          61-7n     1

  D€scriplbo:          WEAPON.BMNDISHING

  Cod€   Sedhn         6't-7-7
  D6cription:          WEAPON.POSSESSION            BY PROHIBITEO PERSON

  Code S€c{iqt         61-5-17(d)
  Descriplbn:          FLEEING-POLICE OFFICEROTHER THAN VEHICLE




                                                                           Page   2   of 3
-"*ffiffiff"r..e(Repod Lc ^n county Sheriffs Deparr -:nt
                                                                 300
                                                           SUalton St ,209
Name: FIELDS, JAY JAMES                                    Loosn WV, 25601
                                                            3@7S23590


 DISCLAIMER: FOR LAW ENFORCEMENT USE ONLY NOT TO BE USED AS PROBABLE CAUSE. The originating agency
                                                                                                                                   of
  this report takes every effort possible to veriry information contained in this database. Howlrer, wnen oeatin-g wittr -nuileroirJ
                       agencies and confidential informants, complete accuracy may not by .lO0% reliable.




                                                             Page 3 of 3
                                         L   -ran County Sheriffs Depaaqent
                                                                    I
                                                                             3{n
                                                                    stratton st#209

                                                                    '$l#i?ff'
Case Number:      17-11W12142                                       ORI #: WV0ZXXXX)



Location of Occunence



Dav / Date / Time i Remned )             Day / Date ( of Occurrence )
F.lday, No,€mb6r 3, 2017 (B:00 PM        Friday, Novomber 3, 2O17 03:00 PM       To:   Frld6y, Norember 3. 2017 07:00 PM
                                                                                                             Follow uo ?:   Cool€s To:
Case Status: OPEN

                                                                                                             Eyes           flrouer
                                                                                                             ENo            Eoeteaive
Highest Ranked Crime: 60A-4-4O1(c) ORUG$POSS OF CONTROLLED SUBSTANCE                                                        EJuv. Prob.
                                                                                                                            Eo.n.
                                                                                                                            Eotrrer:




       Oroanization Name
       STATE OF WV
       Viclim of : 1:61-7-7 WEAPON-POSSESSION BY PROHIBITEO PERSON
                   2: 60A-L401(c) DRUGS-POSS OF CONTROLLED SUBSTANCE

       Name - { Last. First. Middle )
2'
   r LILLY,ZACIIARYTI-l
   I viaim or :   1: 61-7-1I wEApoN-BMNotsHtNG
   r              2:6'l-$17(d) FLEEING-POUCE OFFICEROTHER THAN VEHICLE




                                                                             Page 1 of5
                                            L   aan County Sheriffs Depatent
                                                                           300
                                                                    Stratton St # 209
                                                                    Logan WV, 25601
                                                                         304-792-8sS
Case Number:'17 -11o4.-12{4Fl2                                     ORI #: WV023(XI0



                                                                          SUSPECT

1   Name -   (last. First. Middle   )                                               Occuoation:
    FIELDS, JAY JAIIES
    Address                                                   pisne_Id                                  Drivers License lnlo. ( State / # / Class)
                                                                                                        wv / F'111782

                                                 Hair:                                    Race: WHITE                   Heighr   54{
    Aoe:   35       D. O. B.:   62if/t982        Eyes: BLUE                               Sex   M                      Weigh[ 150

     Susoected Of:'l: 61-$17(d) FLEEING-POLICE OFFICEROTHER THAN VEHICLE
                     2; 61 -7-1 1 WEAPON-BRANDISHINc
                     3: 61.7.7WEAPON.POSSESSION BY PROHIBITED PERSON
                     4' 60A-4-401(c) DRUGS-POSS OF CONTROLLED SUBSTANCE




                                                                            Page 2 of 5
                                        L   -an   County Sheriffs Depar^rent
                                                             3(m
                                                       Stration St * 209
                                                       LogEo WV, 25601
                                                        30+702€500
qasglluobe!   I 7-1 10{-       2,a{02
                           l
                                                       QElt wvoII)(xD



   Rob: EVIDEi{CE
Calsgo.y: ORUG CI"ASS
   Tvp€:

                                                             Br.nd /   i.lodel   I   S€.istfr.xc   r   Cob. I O,r*,y   vrt,rc




   ROle:   IIPOUNDEO
c3iogory: DRUG CLASS
    Type'

                                                             BGnd /    Mo.bl     I   Scd6lrit{tc   {   Cdo, la,.ndry   V.luo




                                                           Page 3 of 5
                               L         County Sheriffs Deparrent
                                   -n
  w
 Case Number: 17- 11&12a{02
                                                            300
                                                     Strettoo St f A)g
                                                     Loo8n WV, 25601
                                                       301-792{590
                                                     oBr4; wv0230000


                                                       tlanetive(s)

Assioned: 1 lr4a017 19:28             io officer: LILLY, ZACIIARY T
Aooroved: l/5r2018 09:27                   Ur   MAYES, MICHAEL ANDREW

On November 03, 2017 I responded to a call at Greenville for a suspicious male and female who possibly were in
possession of a controlled substance. Upon my arrival I made contact with the defendant Jay Fields and his
girlfriend Kami Walls in front of the Man Fire Department adjacent to Man High School. I asked them both to step
back toward my vehicle in which Ms. Walls complied and Mr. Fields did not, when I asked him a second time he
began to run back toward the fire department. I gave him Verbal Commands lo stop and, I was able to grab his
jacket but it came off. Vvhen the jacket came off, he produced a firearm in which I drew my weapon and gave him
verbal commands to stop and drop the weapon. Mr. Fields threw the gun down around where my patrol car was
sitting and continued to run. I continued to pursue and ldrew my taser. I gave Mr. Fields taser commands, which
he refused to comply as well and I deployed one taser cartridge which was infective. He continued to run and
jumped in the river, and i proceeded back to my patrol car to let Logan 91 1 know that I was in a foot pursuit, and
continued to the other side of the river where I lost sight of him. After leaming the defendants name and running a
criminal history through Logan 91 1, Mr. Fields came back as a convicted felon. Upon searching the jacket he was
wearing a small plastic container was found containing what was believed to be methamphetamine. I was able to
locate the handgun that Mr. Fields brandished toward me as well. The handgun was secured and placed into
evidence along with the other items that were recovered. The firearm was ran by Logan 911 and came back as no
record. A warrant was issued and Mr. Fields was located by State Police and anested on February 14, 2018. All
Acts occurred in Logan County West Virginia.




                                                           Page 4 of 5
                                         L     -an     County Sheriffs Depa'hrent

    w
  Case Number: 17-1 1o4,-124{trli2                               ORI   f:
                                                                         300
                                                                  Stratlon St#209

                                                                  YllXXil#'
                                                                            WV02A)000


                LINKED DOCUMENTS
, Descrldbn:      Criminal Comdaint-History-Wtness StatementJ   Fields        Fllename/uRL: R:U. T. UMcriminal Compliinl-l-{istory-Wtness Statement      ,


r-'---                                                                                                                                        -------i
' Doscrlptlon: Proporty Disposition Report-J
!------
                                               FleEs                          Fibname/uRL: R:\2. T. Lilly\Property Disposition Reporl-l   Fields.p<lf    i




                                                                             Pagre 5 of 5
                                                         L ,qan County Sheriffs Depa*roent
                                                                                               300
                                                                                        Stratton Sl # 209

                                                                                       'ffl#i?#'
Case Number: 17 -1 104-124-0p,2                                                        ORI #: WVO23ff(X}




                                                                security number,   dde of tirfi, 6b..., is b be desfoyed trtrn vdueless.



      Oroanization Name
      STATE OF WV
      Address                                                Phone
      3M STRATTON STREET                                     BUSINESS: 1-(39) 792€590
      ROOM      lG}

, I Officer Name
-t-
                      - ( LasL First. Middle   I[   Rank I                                                                                 Emoloyer Name
                   INTERVIEW & MIRANDA RIGHTS FORM

    Locauoni9n            (h ffi    \.r (* "rn                             oato:_fo-,..3+{0fl__
                               INTERVIEWEES INFORMATION




    ;AifrcA,f*=iffiii,Hffiii
    ffitffi,ffi,',*H3ttlsgr,
    spcrAt'S$Lnrw ri[iillen                                        wEIGHri_ FrArR:_ EyES:_
X   bSL-c"n       you   rard   Enelsh{          yes
                                                      _
                                                            -
                                                           No   Do you undorsrand Engrishz   (yes _        No

      rx\
     r/                               PRE INTERVIEW
    $|You         rn    undar amst   torth. crtm!         or_
y-[$-v*rnbarnggues$onldrnrsg.rdtorh!crrmaor]6ns6ar.a
                                                                                             ]--rrrar,n.-.,*o   Lna,.:.,fi/o^
t ,kN ' t*         .rE 0gl undlr 8ncst ard are freo to laavs         rt   Eny   [ma.

                                            YOUR RIGHTSi
                        wc asl you any quesllons, you must undlrslard your
                                                                           rlght!.

              You hav€ th€ ,lght to rBmaln sllarlt

                           you say can br used agrlost you
                                                                   h courl.


' Sys,yJ"','*ilffi1"#l-rf,igffil:H:;fi.b,ore                                     w! ssk vou anv quesrons

, JS-lLf,               ars under EflEst and cannot afrord a tawyer.
                                                                     the court wilt appoinr ona for you


,$Lil:,x:T:ffi;T":*;",;
-,,rrnaFini'isnGrd;;d&;;;,ffi.'ffi
                                   }iffi]fl fIff [lil,J#:*l*H;",
               any llme   unu you tatt to   i   tawyc?,

                                   ITIAIVER OFYOUR RTGHTS

       I have had this stateme o, mv riqhts read
    lawyer                                       to mc and I undersraftt them. I do not wanl
       yer at this time.
                   time, t unoerstant
                           unOersfant i'nO
                                      a-nd  I                   .h*il.;;;'&?;'J[H':*.":1f    a
       crerlo me and no n,.".",,."                 l.aT!oin!. No promrses or threats have been
                                   ". ^^^^:Trl,r{,:t
            l*"":[.J",rf :lt.J^T-::_ii1.l       j"yr,ft
                               be interuievred.           ioswer quesfioaJand make a 5tatement.       ".




                                                -mFiiEi--.-..---.-.--
      ;

(lF
                            LOGAN COUNTY SHERIFF'S DEPARTMENT
                              INVESTIGATION STATBMENT FORM
INCIDENT              DATETAKEN:    TII'IE STARTED:        TNIE COJVIPLETED:        .I1{IS
                                                                                             IS P,{CE       OF S1'A1 EITIENT
NUITIBER:
                      rr[oaIr'1         l6oJ                 lL(rl                  Nt   trlBER: /          coNsrsTtN6   0F    ,]
                                                                                                            TOT..\L P.\GES

                                        STATEMENT INFORMATION

                                                                   SEX:         -   * DATE OF IJIRTH
AGE:. -ef-_       Socllr, sEcrrRrry No: I
ADDRESS:          I     SIQ/_.,*r^lr,   Aa. ciry:                             STATE:


I, y'0&.   Lgtttrr     llalls-,       am giving the fo,orving        ro,,rnr                                                        ,
a deputy sheriff. No threats or promises have been made to me, and I understand that this st:rtement can be used
as rvidence in a Court of Law. [!Iy statement is being given a-s a result of my being a:


r] VICTIIII tr 1VITNESS tr SUSPECT t] DRIVBR I] PASSENGER D PASSBNGER f] PEDBSTRIAN




 n   *otl*r,^,q        o{   nnfurd -[,]-




 I have read the above statement                of S . pages, written in tr pencil               ioU and I certify it ro be true and
 correct to                                                                                  f
 SIGNED:
 LCSD   l{04.{?
                                           TTMESTGNED:            .lLrl',l,            wTTNESS:rr-_s:
                                           (USE ADDITION.{L ST.{TEMENT FORIrIS IF NEEDEDi
mftt
                      LOGAN COUNTY SHERIFF'S DEPARTMENT
                        INVESTIGATION STATEMENT FORM
!NCIDENT           DATETAKEN      Tt}fE STARTET,        T'MECOiUPLETED:          TIUs    IS   PAOE        OF STA.I.EAIF:N-f
NUII'IBER:                                                                       NT'T,tBER:_3             coNsrErrN6    of    -a -
                                                                                                          TOT,\L P,\CES

                                    STATEMENT INFORI\IATION

NAME:                                    RACE:                 SEX:- 6I4TE OF I}IR'I.H:
AGEI-SOCIALSECURITYNO:--/                                      /_   TELEPHONE:
ADDRESS:                                   CITY:                   STATE:- ZIP CODE:_
I,                                  , am giving the following roluntary saatement to
a dePuty sh€rilf. No thrcats or promises have been made to me, ond I undcrstand that tbis stalement can be used
as cvidence in a Court of Lsw. My statem€nt is b€ing given as a result of my being o:


tr VICTIIII   EI   WITNFSS B SUSPECT tr DRIVER tr PASSENGER                              E] PASSENCER           tr   PEDESTRIAN




 I have reoil the above staleme[t consisting   of .J   pages, rvriuen   in tr   pencil    tr   ink, and I certify it to be true and
 corr€ct

 LCSD I JO
                                       -TIIVIESIGNED:.         !(/?-._t\wNEss, u 6.O _0/L_                                      -
                                        (USE ADDMON.AL STATE},!ENT FOL\IS TF NEEDED)
